Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 27, 2018

The Court of Appeals hereby passes the following order:

A19A0726. KATHLEEN ALLEN v. WRI PROPERTY MANAGEMENT, LLC
    et al.

       This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Kathleen Allen appealed to the superior court, which
issued a writ of possession in favor of the plaintiff in an order entered on October 8,
2018. Allen filed this direct appeal on October 10, 2018. We, however, lack
jurisdiction.
       Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Allen’s failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal. Accordingly, Allen’s appeal is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           11/27/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Wi tness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.